DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments dated 11/3/22 are hereby entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6, 10, 11, 13-17, 19, 21-25, and 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 16, and 21 include the limitations of “automatically updating a presentation of the customized study content” including by “reducing or eliminating a portion of the customized study content” (emphasis added) such as “removing a portion of the plurality of assessment questions” and this subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  To the extent that such subject matter is disclosed it is only disclosed in regard to providing the student the option to update the study content, not automatically updating the study content.

 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 6, 10, 11, 13-17, 19, 21-25, and 27-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 3, 6, 10, 11, 13-17, 19, 21-25, and 27-29 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claims 1, 16, and 21 the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing a method for providing a customized study content to a student, the method comprising:
collecting an input from the student […] wherein the input comprising a targeted study period;
[…] maintaining a record of a content proposal, wherein the content proposal comprises at least one of a plurality of study materials and a plurality of assessment questions for the student to complete within the targeted study period;
determining […] a plurality of content-related-estimates, wherein the plurality of content-related-estimates comprise at least one of a difficulty level-estimate and a study time-estimate for the content proposal;
determining […]an available time-estimate within the targeted study period for the student;
determining a selected portion of the content proposal as the customized study content for the student;
adaptively adjusting the study time-estimate…period; and
notifying the student about the adjustments […] wherein notifying the student about the adjustments […] comprises […] updating a presentation of the customized study content…syllabus […].

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a user interface, an LMS, a processor, computer memory, computer instructions, and/or a pulse rate tracking device, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a user interface, an LMS, a processor, computer memory, computer instructions, and/or a pulse rate tracking device, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 1 and text regarding same; paragraph 131; and see, e.g., p76 and 122 in regard to the claimed use of machine learning.

Response to Arguments
	Applicant’s arguments made in regard to the rejections made under 35 USC 101 are largely duplicative of argument made in its Remarks dated 7/7/22 which were addressed by the responses made in the Office action dated 8/5/22, responses that were not addressed in Applicant’s Remarks made in its instant Remarks.  To the extent that Applicant is claiming additional limitations those limitations are addressed in the updated statement of rejection made supra.

	In terms of new arguments that Applicant makes in its Remarks in regard to the rejections made under 35 USC 101, on page 14 Applicant argues:

    PNG
    media_image1.png
    409
    670
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    73
    691
    media_image2.png
    Greyscale

Applicant’s argument is not persuasive.  Examples provided by the Office are not precedential legal authority and do not, thereby, necessarily have to be followed by the Examiner.  Furthermore, Applicant’s claimed limitations in regard to employing a “user interface” are not analogous to that of Example 39.  Example 39 concerns a method of rearranging various aspects of a user interface so as to provide a more efficient display.  Applicant’s claimed limitations in regard to the user interface, however, merely concern employing the user interface to display information.  Such limitations, however, have been held by the CAFC in, e.g., Cxloyalty to not render patent eligible subject matter:

    PNG
    media_image3.png
    261
    502
    media_image3.png
    Greyscale

Id., slip. op., page 16.
In other words, Applicant’s claimed limitations in regard to its “user interface” are in regard to the information that is displayed on that “user interface” and not in regard to the components of the interface itself, which is more in the nature of what Example 37 is concerned with.  Further examples of this distinction are Core Wireless and Trading Technologies, two decisions where the CAFC held that the claimed inventions in regard to improvements to user interfaces were patent eligible.  Both of these cases, again, concerned improvements to the nature of the user interface itself, and not to the information displayed on that interface.  Core Wireless concerned a method of arranging a user interface that was optimized for a small cellphone display.  And Trading Technologies concerned a method of providing information via a user interface that made up for time delays inhere in online trading.  Applicant’s claimed limitations, however, do not improve any technological environment but instead are directed to providing certain information to a human being, who may or may not use that information to improve his/her preparation to take an examination.  
	Applicant further argues on page 16:

    PNG
    media_image4.png
    215
    697
    media_image4.png
    Greyscale

Applicant’s argument is not persuasive and for the reasons stated supra.  Choosing which information to display to a human being in order to improve their ability to prepare for an examination is not a “technical improvement” to the extent that it, at best, improves human functioning but not the functioning of any of the technologies that the Applicant claims in addition to its abstract idea.  For example, Applicant’s claimed processor will not run faster, user less power, and/or be able to be manufactured less expensively as result of embodying Applicant’s invention.  Similarly, Applicant’s claimed pulse rate sensor will not produce more precise or reliable results either.  This conclusion in regard to Applicant’s claimed invention being patent ineligible is further evidenced by the CAFC’s holding in, e.g., Electric Power Group that claims directed to collecting data, analyzing that data, and providing an output based on that analysis were directed to an abstract idea in the form of a mental process.  The representative claim analyzed by the CAFC in that case included limitations directed to providing real-time (i.e., continually updated) displays of metrics in regard to power grid performance:

    PNG
    media_image5.png
    264
    516
    media_image5.png
    Greyscale

Id., slip. op., page 4.
The CAFC held that providing such outputs was part of the abstract mental process:

    PNG
    media_image6.png
    162
    494
    media_image6.png
    Greyscale

Id., slip. op., page 7.
For these reasons the rejections made supra under 35 USC 101 are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715